Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement is made of receipt and entry of the amendment filed on 06/06/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Amended claims 1, 7, 11-12, 18, 21-23 and 54-64 have been examined on the merits.  Claim 25 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 11-12, 18, 21-23 and 54-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 7, 11-12, 18, 21-23 and 54-64 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1). Claim(s) 1, 7, 11-12, 18, 21-23 and 54-64 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
Claims 1, 7, 11-12, 18, 21-23 and 54-64 are drawn to a composition (as a spray powder/formulation and/or paste and/or water-based formulation etc.) comprising lauric acid (naturally found in coconut oil and palm kernel oil), isopropyl alcohol, isopropyl myristate (i.e. isopropyl myristate is an ester derived from natural isopropyl alcohol and natural myristic acid) and triethyl citrate (an ester from natural citric acid), and further comprising vanillin (naturally from vanilla bean), one oil (mineral oil), geraniol (naturally from rose oil or palmarosa oil or citronella oil), a surfactant and a carrier (as an emulsion and/or solution etc.) (i.e. the claimed active ingredients are naturally-occurring ingredients). [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practice application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients).
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Response to Arguments
Applicant’s arguments submitted on 06/06/2022 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that Applicant submits that paragraphs [0017] and [0118] of the Subject Application state that plant essential oils, when combined, can have a synergistic effect.  Applicant submits that isopropyl myristate is listed in paragraph [0118] as an oil that can be used in the composition and that have a synergistic effect when combined with other oils, as recited in claim 1. 
In response, Examiner, however, disagrees because Examiner still maintains the claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because the inclusion of a non-natural ingredient within a combination that includes natural active ingredients does not make a composition patent eligible subject matter just because that there is an ingredient not found in nature.  For example, where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A)).  The inclusion of a non-natural active ingredient such as the claimed isopropyl myristate has no bearing on the 35 USC 101 analysis unless the non-natural active ingredient causes a markedly different characteristic or a additional element satisfying elements of 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)).  Therefore, the issue is whether the non-natural ingredient such as the claimed isopropyl myristate does anything to the characteristics of the judicial exceptions.  It appears to Examiner by reviewing Applicant’s specification, especially paragraphs [0117-0118], that the inclusion of the claimed active ingredient of the isopropyl myristate does not do anything to the characteristics of the judicial exception, and the natural ingredients continue to function as they would outside the presence of the non-natural ingredient. Thus, since the claims are drawn to a claimed composition (as a spray powder/formulation and/or paste and/or water-based formulation etc.) comprising lauric acid (naturally found in coconut oil and palm kernel oil), isopropyl alcohol, isopropyl myristate (i.e. isopropyl myristate is an ester derived from natural isopropyl alcohol and natural myristic acid) and triethyl citrate (an ester from natural citric acid), and further comprising vanillin (naturally from vanilla bean), one oil (mineral oil), geraniol (naturally from rose oil or palmarosa oil or citronella oil), a surfactant and a carrier (as an emulsion and/or solution etc.) [i.e. Please note that where the claim is to a nature-based product in combination with non-nature based elements,  the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))], Examiner still concludes that Applicant has not provided adequate evidence/support by providing adequate working examples of synergism within Applicant’s specification (e.g. working examples of the claimed isopropyl can be used in the composition and that have a synergistic effect when combined with other oils) of a change in the claimed composition’ characteristics (i.e. in terms in a change/difference in the composition’s structure or function), especially within independent claim 1 (as well as the dependent claims).  Moreover, the cited claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practice application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. steps 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 11-12, 18, 21-23 and 54-64 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lindner et al. (US 20100260873) in view of Enan (US 20130164361).  
	A composition (as a spray powder/formulation and/or paste and/or water-based formulation etc.) comprising lauric acid (naturally found in coconut oil and palm kernel oil), isopropyl alcohol, isopropyl myristate (i.e. isopropyl myristate is an ester derived from natural isopropyl alcohol and natural myristic acid) and triethyl citrate (an ester from natural citric acid), and further comprising vanillin (naturally from vanilla bean), one oil (mineral oil), geraniol (naturally from rose oil or palmarosa oil or citronella oil), a surfactant and a carrier (as an emulsion and/or solution etc.) is claimed. 
Lindner teaches a composition (i.e. as a water formulation) for the intended purpose of pest control comprises or may comprise (often within various preferred embodiments) geraniol, lauric acid,  mineral oil and isopropyl myristate– and in some embodiments, further including other ingredients such as isopropyl alcohol (i.e. isopropanol), a surface-active agent (i.e. emulsifying agents), a surfactant and a carrier (i.e. water and/or emulsion) (see entire document including e.g. title, abstract, paragraphs 0019, 0031, 0047, 0054, 0056, 0060, 0066, example 8 and claims).  Lindner, however, does not teach the further inclusion of the triethyl citrate and vanillin therein.
Enan teaches a composition (as a spray powder) for the intended purpose of pest control comprises or may comprise (often within various preferred embodiments) triethyl citrate, vanillin, isopropyl alcohol and lauric acid (see entire document including e.g.- title, abstract, tables and claims). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a composition (as a spray powder/formulation and/or paste and/or water-based formulation etc.) comprising lauric acid (naturally found in coconut oil and palm kernel oil), isopropyl alcohol, isopropyl myristate (i.e. isopropyl myristate is an ester derived from natural isopropyl alcohol and natural myristic acid) and triethyl citrate (an ester from natural citric acid), and further comprising vanillin (naturally from vanilla bean), one oil (mineral oil), geraniol (naturally from rose oil or palmarosa oil or citronella oil), a surfactant and a carrier (as an emulsion and/or solution etc.)-for their known individual activities/purposes, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose of pest control) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions (e.g. determining suitable amount/ratios of each active ingredient within the claimed composition and the substitution of one type of formulation for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	With respect to the art rejections above, please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).



Response to Arguments
Applicant’s arguments submitted on 06/06/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
Applicant submits that Linder does not teach or suggest a pest control composition comprising, for example, triethyl citrate and vanillin.  Additionally, Applicant submits that Linder clearly does not teach or suggest a pest control composition comprising “2.5 to less than 10 weight percent lauric acid” or “0 to less than 0.5 weight percent geraniol.”  Applicant further submits that the secondary reference, Enan, also does not teach or suggest a pest control composition as recited in claim 1.  Moreover, an ordinary skilled person considering Linder and Enan would not have been motivated to modify the compositions of Lindner to arrive at the pest control composition recited in claim 1, as amended herein.   For at least these reasons, Applicant respectfully requests withdrawal of the rejection of claims 1, 7, 11-12, 18, 21-23 and 54-64 under 35 U.S.C. § 103(a) and passage of those claims to allowance. 
	In response, Examiner, however, disagrees with the above arguments because Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Lindner and Enan individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited reference of Enan is cited to remedy Lindner’s deficiency.  Enan remedies Lindner’s deficiency because the cited reference of Enan, in its entire including e.g. title, abstract, tables and claims, teaches a composition (as a spray powder) for the intended purpose of pest control comprises or may comprise (often within various preferred embodiments) triethyl citrate, vanillin, isopropyl alcohol and lauric acid.  Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a composition (as a spray powder/formulation and/or paste and/or water-based formulation etc.) comprising lauric acid (naturally found in coconut oil and palm kernel oil), isopropyl alcohol, isopropyl myristate (i.e. isopropyl myristate is an ester derived from natural isopropyl alcohol and natural myristic acid) and triethyl citrate (an ester from natural citric acid), and further comprising vanillin (naturally from vanilla bean), one oil (mineral oil), geraniol (naturally from rose oil or palmarosa oil or citronella oil), a surfactant and a carrier (as an emulsion and/or solution etc.)-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose of pest control) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The adjustment of particular conventional working conditions (e.g. Since each active ingredient is found for the same intended purpose of pest control, Examiner maintains that determining suitable amount/ratios of each active ingredient within the claimed composition), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 	Moreover, in response, Examiner disagrees with Applicant’s arguments because Examiner still maintains that it appears to Examiner that independent claim 1 (as well as the dependent claims) is still not commensurate in scope to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect. For example, Examiner cannot determine the synergetic effect (within Applicant’s specification of pages 35-61 of Examples 1-14), especially within independent claim 1 of the combination of the instantly claimed active ingredients to synergistically have the instantly claimed functional effect (i.e. functional effect of the intended purpose of pest control), because Applicant’s specification does not demonstrate a comparison of the composition to its individual parts.  Again, it appears (especially within independent claim 1) that Applicant’s specification does not demonstrate that the claimed composition with all the claimed active ingredients within the claimed effective specific amount/ratios functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, applicant’s specification does not support unexpected results.  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support within independent claim 1 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed. Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        /MICHAEL BARKER/Primary Examiner, Art Unit 1655